Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 30, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
We find that neither the complainant’s minor criminal history nor his consumption of alcoholic beverages during the night prior to the crime, which occurred about 5:00 A.M., rendered his identification testimony or account of the robbery incredible as a matter of law (see, People v Bossett, 157 AD2d 734; People v Baxter, 157 AD2d 788). These facts, as well as the complainant’s explanation for not immediately reporting the robbery to the police, presented a question of credibility to be resolved by the jury. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find that they are either unpreserved for appellate review or are without merit. Sullivan, J. P., Miller, O’Brien and Ritter, JJ., concur.